Citation Nr: 0733096	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for pseudofolliculitus 
barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was afforded a travel Board hearing on August 7, 
2007, at the Montgomery, Alabama, Regional Office.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) requires that a 
medical examination should be afforded unless "no reasonable 
possibility" exists that an examination would aid in 
substantiating the veteran's claim.  Duenas v. Principi, 18 
Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A (West 
2002).  VA will provide a medical examination when necessary 
to decide the claim, and an examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability, or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, and indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159 (2007).  

A medical examination is necessary to decide the claims on 
appeal.  The veteran's entrance examination dated in 
September 1977 showed normal skin, except for a couple of 
scars.  The veteran's service medical records are replete 
with notations of skin rashes and pseudofolliculitis barbae.  
Medical records dated many years following service show 
treatment for a diffuse skin disorder.  Similarly, there are 
no clinical records regarding pseudofolliculitis barbae, but 
the veteran has stated on numerous occasions that since 
service he continued to have facial rashes and trouble 
shaving.  He is competent to make this assertion.  Based on 
the preceding, the Board finds that a VA examination 
addressing the etiologies of the veteran's skin condition and 
pseudofolliculitis barbae is warranted. 38 C.F.R. § 
3.159(c)(4).  The examiner should consider all documented 
incidents of skin disorders and pseudofolliculitis barbae, 
and provide a complete rationale for any conclusions.

Accordingly, the case is REMANDED for the following action:

1.  VA should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that informs the veteran of 
the information and evidence necessary to 
establish service connection through 
aggravation of a pre-existing disability 
and that asks him to provide VA any 
information in his possession that might 
substantiate the claims on appeal.  

2.  The veteran should be afforded a VA 
dermatology examination to address the 
etiology of any current skin disorders, 
including diffuse rashes and 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner for review in conjunction the 
examination.  The examiner is asked to 
address whether it is at least as likely 
as not that any currently diagnosed skin 
disorders, including diffuse rashes and 
pseudofolliculitis barbae, are 
attributable to the veteran's period of 
military service.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



